Title: Thomas Jefferson to Joseph Delaplaine, 26 July 1816
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
            Dear Sir
            Monticello July 26. 16.
          
          In compliance with the request of your letter of the 6th inst. with respect to Peyton Randolph, I have to observe that the difference of age between him and myself admitted my knowing little of his early life; except what I accidentally caught from occasional conversations. I was a
			 student at College, when he was already Attorney General; at the bar, and a man of established years; and I had no intimacy with him until I went to the bar myself, when, I suppose he must have
			 been
			 upwards of 40. from that time, and especially after I became a member of the legislature, until his death, our intimacy was cordial; and I was with him when he died. under these circumstances I
			 have
			 committed to writing as many incidents of his life as memory enabled me to do: and to give faith to the many and excellent qualities he possessed, I have mentioned those minor ones which he did
			 not
			 possess; considering true history, in which all will be believed, as preferably preferable to unqualified panegyric, in which nothing is believed. I avoided too the mention of trivial incidents, which, by not distinguishing, disparage a character. but I have not been able to state
			 early dates.     before forwarding this paper to you, I recieved a letter from Peyton Randolph, his great nephew, repeating the request you had made. I therefore put the paper under a blank cover, addressed to you, unsealed, and sent it to Peyton Randolph, that he might see what dates, as well as what incidents, might be collected, supplementory to mine; and correct any which I had inexactly stated. circumstances may have been misremembered,
			 but nothing, I think, of substance. this account of Peyton Randolph therefore you may expect to be forwarded by his nephew.
          You requested me, when here, to communicate to you the particulars of two transactions, in which I was myself an agent, to wit, the coup de main of Arnold on Richmond, and Tarleton’s on Charlottesville. I now inclose them, detailed with an exactness on which you may rely, with entire confidence. but having an insuperable aversion to be drawn into controversy, in the public papers, I must
			 request not to be quoted either as to these or the account of Peyton Randolph. Accept the assurance of my esteem and respect.
          Th: Jefferson
        